Citation Nr: 0026264	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Historically, a January 1996 rating decision, in pertinent 
part, denied service connection for "stress" and asthma.  
The veteran was notified of that decision on January 31, 
1996.  The only correspondence received from him within the 
year after that decision discussed vocational rehabilitation 
and his compensation checks. 

In October 1997, the veteran again filed a claim for service 
connection for "stress."  That claim was denied in a June 
1998 rating decision.  In a February 1998 statement, the 
veteran also discussed his belief that he was entitled to 
service connection for asthma.  In an August 1998 statement, 
he again discussed his claim for service connection for 
stress.  An October 1998 rating decision denied service 
connection for PTSD and asthma.  A notice of disagreement 
(NOD) was filed in January 1999.  A statement of the case 
(SOC) was issued in April 1999, and a VA Form 9 (Appeal to 
the Board) was received in May 1999.  

It is necessary to clarify the procedural status of this 
case.  The Board concludes that the January 1996 rating 
decision that initially denied the veteran's claims for 
service connection for stress and asthma is final.  See 
38 C.F.R. §§ 20.200, 20.201, and 20.302 (1999).  In the June 
and October 1998 rating decisions now on appeal, the RO 
addressed these issues as original claims.  These issues have 
been characterized as shown above because there was a prior 
final decision on these claims.  The Board has a legal duty 
to consider the requirement of whether new and material 
evidence has been submitted regardless of whether the RO 
failed to do so, as they did in this case.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of the RO's actions); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

Also, as discussed in more detail below, the RO has addressed 
the veteran's claim for service connection for asthma as due 
to undiagnosed illness based on his service in the Persian 
Gulf.  See 38 C.F.R. § 3.317 (1999).  However, in the 
substantive appeal submitted in May 1999, the veteran 
explicitly stated that he was filing a claim for service 
connection for asthma based on direct incurrence during 
service, not under the Persian Gulf rules for undiagnosed 
illnesses.  To better reflect the veteran's contentions, the 
issue has been rephrased as shown above.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the record shows the following:  (a) the 
veteran has written on a list of VA refill/renewal slips for 
prescription medications that he never had an ulcer disorder 
before service, but it is unclear whether it was his 
intention to specifically raise a claim for service 
connection for ulcer disease; (b) he has also, in various 
statements, discussed symptomatology he feels is attributable 
to his service-connected residuals of traumatic amputation of 
the right middle finger, while also stating that he has 
accepted the RO's assignment of a 10 percent disability 
rating for this condition.  See July 1998 statement.  It is 
unclear whether it was his intention to specifically raise a 
claim for an increased rating; and (c) he submitted a 
statement in August 1998 discussing his belief that he is 
entitled to service connection for residuals of a right eye 
injury, while also stating that he has "decided to leave the 
issue of [his] eye injury alone."  See July 1998 statement.  
This claim was denied in the January 1996 rating decision, 
and it is unclear whether it was his intention to 
specifically raise a claim to reopen.  The veteran is hereby 
advised of the need to file a formal claim with the RO on any 
of the foregoing issues if he wishes to do so.


REMAND

The Board cannot decide, at this point, whether either of 
these claims should be reopened or whether either claim is 
well grounded.  As discussed below, additional due process 
and evidentiary development are needed.  

A.  Due process

In October 1999, the same day that the RO transferred the 
veteran's claims file to the Board, the veteran's 
representative submitted additional pertinent evidence to the 
RO.  The veteran has not waived the RO's consideration of 
this evidence.  Therefore, this case must be remanded to the 
RO for consideration and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(c) (1999).  

Furthermore, as discussed above, the RO failed to consider 
whether new and material evidence had been submitted to 
reopen either of these claims.  The veteran has not been 
given notice of the laws and regulations pertinent to such an 
analysis, nor has he been given the opportunity to present 
argument concerning the submission of new and material 
evidence, as opposed to the merits of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, after 
completion of the following development, the RO should 
determine whether new and material evidence had been 
submitted to reopen either of these claims, in accordance 
with applicable law.  See, e.g., Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).

B.  Evidentiary development

Also, additional evidentiary development is needed pursuant 
to VA's duty to assist under 38 U.S.C.A. § 5103(a).  Where a 
claimant has filed an application to reopen a claim and VA 
has notice of the existence of evidence that may be 
sufficient to reopen the claim, or, in the alternative, which 
may well-ground the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  It is the 
veteran's burden to establish a well-grounded claim, and, 
until he does so, VA has no duty to assist him in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); see Morton v. West, 12 Vet. App. 477 (1999) (VA cannot 
assist a claimant in developing a claim that is not well 
grounded); Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication").  Nonetheless, where a claim is not well 
grounded, it is incomplete, and VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application for benefits.

The veteran has reported receiving treatment since 1994 at 
the VA Medical Centers in Tacoma, Washington; Montgomery, 
Alabama; and Tuskegee, Alabama.  Some VA records have been 
associated with the claims file, but the veteran himself has 
submitted the majority of the VA records, and it is not 
clear, therefore, whether a complete record has been 
obtained.  It is unknown whether VA records exist that may be 
sufficient to reopen, or, in the alternative, well ground 
either of these claims.  However, a remand to obtain these 
records is clearly warranted.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and such records must be considered 
in deciding the veteran's claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also McCormick v. Gober, No. 
98-0048 (U.S. Vet. App. August 18, 2000) (discussing VBA Fast 
Letter 20-99-60 and the duty to obtain VA records prior to 
determining whether a claim is well grounded).

The veteran claims that he has PTSD, primarily as a result of 
his traumatic experiences with an ammunition fire while 
stationed in Saudi Arabia.  The basis of the RO's denial of 
this claim was that this incident had not been verified.  A 
review of the claims file showed that in February 1999, the 
veteran submitted a statement listing the names and addresses 
of individuals who could verify this event.  He should be 
advised that it is his ultimate responsibility to submit 
evidence in support of his claim and that he should contact 
these individuals and submit any statements to the RO.  
38 C.F.R. § 3.159(c) (1999).

In his January 1999 notice of disagreement, the veteran 
stated that his unit was awarded a "combat patch."  Such a 
citation is not noted on his DD-214.  He should be advised to 
submit any evidence he has showing receipt of such a 
citation.

In addition, the record also indicates that the veteran has 
applied for Social Security disability benefits.  Ordinarily, 
the RO does not have a duty to obtain such records prior to 
the submission of a well-grounded claim.  See VBA Fast Letter 
20-99-60.  However, since it is necessary to remand this case 
for the reasons discussed above, it is also appropriate that 
the RO request all medical and adjudication records relating 
to the veteran's Social Security disability benefits so that 
a decision can be made based on a complete record.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight). 

Accordingly, these claims are REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records from the VA Medical Centers in 
Tacoma, Montgomery, and Tuskegee for all 
treatment from 1994 to the present. 

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  See 38 U.S.C.A. 
§ 5106 (West 1991).  Associate all 
correspondence and any records received 
with the claims file.

3.  Ask the veteran to submit the 
following evidence:  

(a) any evidence showing that he 
received a combat citation for his 
service in the Persian Gulf; 

(b) lay statements from any of the 
individuals listed in his January 1999 
statement that would confirm the 
stressful event he alleges occurred in 
Saudi Arabia; 

Advise the veteran that this evidence is 
important to his claim and that it is his 
responsibility to submit it.  See 38 
C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond.  The veteran is hereby 
advised that he should assist the RO in 
the development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet. App. 191, 193 (1991).

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested documents have been 
obtained in compliance with the 
directives of this REMAND.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the 
veteran's claims to reopen his 
psychiatric/PTSD and asthma claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional evidence developed upon 
remand, as well as consideration of the 
additional evidence submitted in October 
1999.  See 38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

If the RO determines that new and 
material evidence has been submitted to 
reopen either of these claims, it should 
next determine whether any reopened 
claim, based on all the evidence of 
record and presuming its credibility, is 
well grounded.  See Elkins v. West, 12 
Vet. App. 209 (1999).  If a reopened 
claim is well grounded, the RO should 
then undertake any and all development 
deemed necessary to ensure that VA has 
fulfilled its duty to assist the veteran 
as mandated by 38 U.S.C.A. §§ 5103 and 
5107.  Such development may include, as 
appropriate, providing the veteran a VA 
examination that includes an opinion as 
to the etiology of a claimed condition, 
obtaining any private medical records 
referenced by the veteran, and attempting 
to corroborate the claimed stressor(s) 
with the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) in Virginia.

Thereafter, if any benefit sought on appeal remains denied, 
provide the veteran and his attorney a supplemental statement 
of the case, and allow an appropriate period of time for 
response.  The case should then be returned to the Board for 
further appellate review, if appropriate.  The veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 9 -


